Citation Nr: 0419613	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-22 191	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of acute catarrhal jaundice, and, if so, whether 
the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office in Las Vegas, Nevada, 
which declined to find that new and material evidence had 
been submitted to reopen a claim for residuals of acute 
catarrhal jaundice.

In July 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2003).


FINDINGS OF FACT

1.  An unappealed September 1945 rating decision denied 
service connection for yellow jaundice.

2.  The evidence added to the record since the September 1945 
rating decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for residuals of acute catarrhal jaundice, and is 
so significant as to warrant readjudication of the merits of 
the claim on appeal.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has any 
current disability that is a residual of acute catarrhal 
jaundice.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1945 rating 
decision, which denied service connection for yellow 
jaundice, is new and material, and the claim for service 
connection for residuals of acute catarrhal jaundice may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2003).

2.  The veteran has no current disability that is a residual 
of the acute catarrhal jaundice he incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Service Connection Claim

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  The record 
on appeal is sufficient to resolve the matter as to whether 
the claim should be reopened.

B.  New and Material Evidence

The RO, in a decision dated in September 1945, denied service 
connection for yellow jaundice because it was not found on 
the veteran's discharge examination.  The veteran did not 
appeal this decision and it was, therefore, final based upon 
the evidence then of record.

The evidence of record at the time of the September 1945 
rating decision included the veteran's service medical 
records.  A January 1942 entrance examination shows the 
veteran had no medical problems.  June, July, and August 1942 
records show the veteran complained of gastro-intestinal 
symptoms and was diagnosed with jaundice, acute, catarrhal, 
cause undetermined.  He was asymptomatic thereafter, and 
continued his military service for three more years.  Further 
detail indicates the veteran was hospitalized for stomach and 
chest pains in June 1942 for eight days.  It was diagnosed as 
yellow jaundice.  An August 1945 separation examination 
indicates that an abdominal viscera showed no objective 
findings, and a chest X-ray showed no significant 
abnormalities.  The examiner listed pains in the veteran's 
stomach and chest for three years.  The veteran had vague 
discomfort in the left upper quadrant when his stomach was 
empty.  It felt better after a bowel movement.

The September 1945 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
making this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the 
September 1945 rating decision, which was the most recent 
final adjudication that disallowed the veteran's claim.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5103A(f), 5108, 7104(b).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of service connection for 
residuals of acute catarrhal jaundice, is whether the 
previously denied claim ought to be reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the 
regulation, new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra at 1363.

Changes to 38 C.F.R. § 3.156(a) that define new and material 
evidence are effective prospectively for claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  Since the 
veteran's current request to reopen his claim was filed in 
August 2000, the regulations in effect prior to August 29, 
2001 are for application.  Nevertheless, to whatever extent 
the new rules have changed the approach to developing 
evidence in claims, they have not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

Added to the record since September 1945 are VA records dated 
from March 2001 to June 2002.

A March 2001 VA barium enema/air contrast report indicated 
that film of the abdomen revealed no significant intra-
abdominal pathology.  There was minimal reflux into the 
terminal ileum.  One or two diverticula were visualized at 
the sigmoid and also two diverticula were seen at the cecum.  
No intrinsic filling defects were identified.  The impression 
was diverticulosis at the sigmoid and cecum, otherwise 
negative.

A May 2001 VA report shows that there was adequate 
distensibility throughout the thoracic esophagus.  No 
intrinsic or extrinsic masses were noted.  No hiatal hernias 
were identified.  Occasional gastroesophageal reflux was seen 
during the examination.  The stomach was suboptimally 
distended.  No gross masses were evident.  The duodenal bulb 
showed no gross focal ulcerations.  Several diverticula were 
noted in the duodenal sweep and proximal small bowel.  The 
impression was gastroesophageal reflux.  At that time, the 
veteran was also diagnosed with chronic dyspepsia.

A September 2001 VA treatment record indicates the veteran 
had a history of chronic dyspepsia.  A recently completed 
abdominal ultrasound and gastrointestinal series suggested 
reflux only.  The veteran gave a history of receiving a 
yellow fever vaccine in 1942, and, like a lot of other people 
in service, at that point developed yellow jaundice, which 
was probably hepatitis A based on impurities in the vaccine, 
according to the provider.  He reported being hospitalized 
and developing chronic dyspepsia ever since and had been on 
and off medication for reflux.  He complained of continuous 
bloating.

In an October 2001 VA record, the veteran's liver function 
tests were reported as within normal limits.

In June 2002, the veteran underwent VA examination.  He 
reported yellow fever in 1942 after receiving a vaccination 
and stated that following that he started having stomach 
problems.  At present, he complained of some epigastric pain 
and dyspepsia.  He denied odynophagia, dysphagia, weight 
loss, and loss of appetite.  On examination, the veteran's 
abdomen was soft and non-tender.  There were no hernias or 
masses present.  There was no hepatomegaly or splenomegaly.  
There were no ascites or collateral circulation.  Bowel 
sounds were present.  The veteran's skin was normal to 
inspection and palpation.  The impressions were a previous 
history of jaundice in 1942, recent upper endoscopy revealed 
small hiatal hernia with no evidence of gastric outlet 
obstruction or ulcer disease, and symptoms were suggestive of 
non-ulcer dyspepsia, but there was no evidence of 
gastroesophageal reflux disease or outlet obstruction.

This additional evidence is new, and does bear directly on 
the question of whether the veteran has residuals of acute 
catarrhal jaundice related to active military service.  In 
the Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific 
matters under consideration, and is so significant as to 
warrant reconsideration of the merits of the claims on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the veteran's claim of 
entitlement to restoration of service connection for 
residuals of acute catarrhal jaundice.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for residuals of 
acute catarrhal jaundice on a de novo basis.

II.  Service Connection for Residuals of Acute Catarrhal 
Jaundice

A.  Veterans Claims Assistance Act

As noted above, the Veterans Claims Assistance Act (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, which evidence he 
should obtain, and which evidence the RO would be responsible 
for obtaining.  In addition, the veteran was advised, by 
virtue of a detailed October 2002 statement of the case (SOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim for service connection.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish service connection.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the October 2002 SOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102, 3.159 (2003).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim for service connection has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
for these reasons, and for the additional reasons discussed 
below in this decision, any failure in the timing or language 
of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran seeks service connection for residuals of acute 
catarrhal jaundice, documented in service in 1942.  While the 
veteran certainly was diagnosed with yellow jaundice in 
service, his August 1945 separation examination showed no 
resulting disabilities from this illness.  Indeed, the 
veteran was denied service connection in September 1945 for 
this particular reason.  While the veteran suffers from 
various current conditions, including dyspepsia, 
gastrointestinal reflux, and a hiatal hernia, no medical 
opinion of record suggests that any of these disorders are 
secondary to or residuals of the veteran's in-service acute 
catarrhal jaundice.  In his June 2002 examination, the 
veteran was merely diagnosed with a history of jaundice in 
1942, not with any residual condition thereof.

The Board recognizes that the veteran believes that he 
suffers from residuals of his acute catarrhal jaundice.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, as stated above, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the etiology of a condition.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

The competent medical evidence of record, which shows no 
evidence of any disorders until 2001, more than 50 years 
after the veteran's separation from service, militates 
against a finding that the veteran's current conditions are 
residuals of his 1942 in-service diagnosis of acute catarrhal 
jaundice.  As the evidence preponderates against the claim of 
service connection for residuals of acute catarrhal jaundice, 
the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(old and new version); Gilbert, supra.


ORDER

Service connection for residuals of acute catarrhal jaundice 
is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



